Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the arguments accompanying the Notice of Appeal filed on October 31, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
Claims 1-3, 22, 52, 55-60, and 67-73 are currently pending in the application. 
Claims 58-60 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 22, 2021
Claims 1-3, 22, 52, 55-57, and 67-73 are therefore under examination before the Office.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 22, 52, 55-57, and 67-71 were previously rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS).
Claim 2 was previously rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (W002016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS) and Steigerwald (MAbs. Mar-Apr 2009; 1(2):115-27.)
Claims 70-71 were previously under 35 U.S.C. 103 as being unpatentable over Gauthier (W02016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS), and Koenig (US20160017038A1).
Claim 73 was previously rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO02016207273A2) in view of Brinkmann (MAbs. Feb/Mar 2017;9(2):182-212, cited in IDS) and Urso (U.S. patent 7,879,985).
Applicant asserts that synergistic activation of NK cells by a NKG2D-binding domain, tumor-associated antigen binding domain, and a CD l6-binding domain when present in a single protein results in greater than expected efficacy in activating NK cells for the purpose of treating cancer, and the prior art does not teach the format of the instant claims. 
Applicant’s arguments have been considered but do not fully address these issues. In the interest of compacting prosecution, the above rejections are hereby withdrawn, and the following new grounds of rejection are hereby issued:

Claims 1, 3, 22, 52, 55-57, 67-68, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Kufer (US20040038339A1) and Loew (US20170368169A1).
Gauthier teaches proteins possessing two antigen binding domains each formed by immunoglobulin variable regions, thereby binding to two different antigens, and a dimeric Fc domain that binds CD16 (page 2, lines 26-33). Gauthier further teaches that the two antigen binding domains may bind to an activating receptor on an immune effector cell such as NKG2D and a cancer antigen such as CD19 (page 16, lines 9-29, Example 3, and Figure 2D, Format 5).
Gauthier also teaches that the antigen binding regions may include light and heavy chains (page 15, lines 3-5). Gauthier further teaches that the two variable regions of the antigen binding domain may be placed on the same polypeptide chain (page 46, lines 11-17).
Gauthier also teaches that the protein may comprise a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains of a human IgG1 antibody (page 38, lines 12-19, page 44, lines 15-18).
Gauthier also teaches that the above protein may be use to contact tumor cells to NK cells, leading to the killing of the tumor cell (page 34, line 6-19).
Gauthier also teaches a cell comprising nucleic acids which encode the above protein (page 17, line 17 through page 18, line 12).
Gauthier also teaches that the above protein may be used as a medicament for the treatment of disease by adding a pharmaceutically acceptable carrier (page 61, lines 15-24). Gauthier further teaches that the disease to be treated includes cancer (page 61, line 28 through page 63, line 4).
Gauthier also teaches the elected sequences of the instant application’s SEQ ID Nos: 175 and 179 as Gauthier’s SEQ ID Nos: 6 and 4, respectively. Applicant’s SEQ ID Nos: 175 and 179 complete encompass the elected CDRs of claim 70 (see the Office action dated March 11, 2022 at page 2 and the Office action dated July 29, 2022 at page 7). 
Kufer teaches an NKG2D-directed bispecific single chain antibody that comprises a first antigen-binding site formed of a VH and VL domain that binds NKG2D expressed on the surface of a cytotoxic lymphocyte and a second antigen-binding site formed of a VH and VL that binds a tumor antigen on a target cell, thereby bringing the two types of cells into proximity to facilitate killing the target cell (Fig. 2B, and para. 0119). 
Kufer also teaches that cytotoxicity of NK cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para. 0020 and Example 6), and that CD16 can be activated by an antibody Fc domain or a portion thereof sufficient to bind CD16 (para. 0205). “Most surprisingly, however NK- and T-cell cytotoxicity as well as T-cell priming could even be enhanced by NKG2D-directed antibody molecules, which by themselves did not induce any substantial redirected lysis (Examples 5 and 6 and para. 0021).
Kufer further teaches that a multifunctional polypeptide may include a second domain capable of binding a tumor antigen (para. 0006, 0008, and 0027). Kufer further teaches that this tumor antigen may be CD19 (para. 0038).
Loew teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen-binding domain that binds to NKG2D or CD16, termed “NK cell engagers” (para. 0102), and wherein the construct has a Fc domain (para. 0002 and 0033-0035).
Loew further teaches that NKG2D and CD16 are receptors which lead to cytotoxic activity when activated (para. 0669). Loew also teaches multi-specific proteins that engineered to contain one or more NK cell engager that mediate binding to and/or activation of an NK cell, wherein the binding target may be NKG92 or CD16 (para. 0671).
Loew further teaches that the multispecific antibody may also bind a cancer/tumor antigen, such as CD19 (para. 0031, 0036-0044, 0097, 0099).
Loew further teaches multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (CD19) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (see, e.g., Figs. 4A-4C, 15D or 20). 
Loew further teaches schematic arrangements of multispecific molecules (see, e.g., para. 0274-0294). 
Loew further teaches that the above multispecific molecules may include an immunoglobulin constant region (e.g., an Fc region), such as an IgG1 heavy chain constant region (para 0479). Loew also teaches that the Fc region may be altered to increase Fc receptor binding or effector cell function (para. 0480), which may include an amino acid substitution at a position chosen from one or more of 347, 349, 350, 351, 366, 368, 370, 392, 394, 395, 397, 398, 399, 405, 407, or 409, e.g., of the Fc region of human IgG1 (para. 0481-482).
Loew further teaches that increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy with reduced system toxicity (para. 0004).
Loew further teaches a pharmaceutical composition comprising a multispecific or multifunctional molecule polypeptide as described and a pharmaceutically acceptable carrier, excipient, or stabilizer (para. 0265).
Loew further teaches nucleic acids encoding the above molecule, as well as host cells which comprise the above molecule (para. 0260-0264).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier, Kufer, and Loew to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the advantages of bringing NK cells into contact with tumor cells through multispecific engager molecules was taught, for example, by Kufer. The prior art also teaches means in which the various components of the multispecific molecule may be combined together to affect the desired result. 
In response to Applicant’s arguments, Kufer is explicit in teaching that cytotoxicity of NK cells is enhanced by activation of both CD16 and NKG2D-mediated signals (para. 0020 and Example 6), and that CD16 can be activated by an antibody Fc domain or a portion thereof sufficient to bind CD16 (para. 0205). 
Furthermore, Gauthier teaches that a bispecific protein which engages NK cells may be use to contact tumor cells to NK cells, leading to the killing of the tumor cell (page 34, line 6-19).
Loew also describes how the individual domains of the various components of the multispecific antibody may be fused together (see, e.g., para. 0274-0294).
From the teachings of the prior art, it is clear that the advantages of using bi or even tri-specific NK cell engagers to contact NK cells with tumor cells was known. The synergy of activation of both CD16 and NKG2D to enhance NK cell efficiency was also known, as evidenced by Kufer. Applicant’s results can therefore not be said to be unexpected, as these properties were taught by the prior art.
All of the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by combining the teachings of Gauthier, Kufer, and Loew using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Kufer (US20040038339A1) and Loew (US20170368169A1) as applied to claim 1 above, and further in view of Steigerwald (Antibodies 2012, 1, 88-123).
The teachings of Gauthier, Kufer, and Loew have been discussed supra. However, Gauthier, Kufer, and Loew do not teach antibodies against human NKG2D with cross-reactivity to cynomolgus monkeys.
Steigerwald describes an antibody against human NKG2D with cross-reactivity to cynomolgus monkeys, as well as the benefit of having such cross-reactivity in an antibody for safety and efficacy studies in relevant animal models (page 117, right column, second paragraph and Figure 4).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier, Kufer, and Loew with the teachings of Steigerwald to arrive at the claimed invention. As stated supra, multispecific proteins which could bind NKG2D, CD19, and CD16 were known in the art. Steigerwald is in the field of antibody optimization, and teach the advantages of known modifications to antibodies in order to achieve known benefits, such as reduced side effects in therapeutic practice. An ordinary artisan could combine the teachings of the above references with no change in their respect functions, and the combination would have yielded nothing more than predictable results.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Kufer (US20040038339A1) and Loew (US20170368169A1) as applied to claim 1 above, and further in view of Ha (Front Immunol. 2016; 7: 394).
The teachings of Gauthier, Kufer, and Loew have been discussed supra. However, Gauthier, Kufer, and Loew do not teach the claimed Fc domain variant mutations.
Ha teaches heterodimeric Fc variants, including the variant EW-RVT, in which the CH3A chain possesses the amino acid substitutions K360E and K409W, and the CH3B chain possesses the amino acid substitutions Q347R, D399V, and F405T (Figure 1D and Table 1). 
Ha further teaches that this variant can be used in the creation of bispecific antibodies. and that bispecific antibodies are useful to recruit immune effector cells, such as T cells, to tumor cells (page 7, right column).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier, Kufer, and Loew with the teachings of Ha to arrive at the claimed invention. As stated supra, multispecific proteins which could bind NKG2D, CD19, and CD16 were known in the art. Ha is in the field of antibody optimization, and teach the advantages of known modifications to antibodies in order to achieve known benefits, such as reducing mispairings between heavy chains (see, generally, page 2, left column of Ha). An ordinary artisan could combine the teachings of the above references with no change in their respect functions, and the combination would have yielded nothing more than predictable results.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (WO2016207273A2) in view of Kufer (US20040038339A1) and Loew (US20170368169A1) as applied to claim 1 above, and further in view of Urso (U.S. patent 7,879,985).
The teachings of Gauthier, Kufer, and Loew have been discussed supra. However, Gauthier, Kufer, and Loew do not teach antibodies with the claimed sequences.
Claim 73 recites a VH of the first antigen-binding site comprising an amino acid sequence identical to the sequence of SEQ ID NO: 103, and a VL of the first antigen-binding site comprising an amino acid sequence identical to the sequence of SEQ ID NO: 104. According to Applicant’s specification on paragraph 0134, these sequences are taught by Urso.
Additionally, Urso teaches the use of multispecific antibodies which bind NKG2D, wherein the second moiety of the multispecific antibody binds a cell associated target that is presented on or expressed by cells associated with a disease state normally regulated by effector lymphocytes, such as cancer (see, e.g., col. 25, line 19 through col. 26, line 55).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gauthier, Kufer, Loew, and Urso to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Urso teaches the claimed sequences of an anti-NKG2D antibody in the context of a multispecific antibody which can also bind a cancer associated antigen. CD19, taught by Gauthier, is one such antigen. One of ordinary skill in the art could have arrived at the claimed invention by combining the sequences of Urso with the multispecific antibody taught by Gauthier, Kufer, and Loew, using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9, 22, 52, and 55-57 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16, 18, 20-24 of copending Application No. 16/483,330 (reference application) in view of Brinkmann.
Applicant’s arguments, discussed supra, have not fully addressed this issue. In the interest of compacting prosecution, this rejection is hereby withdrawn, and the following new grounds of rejection are hereby issued:

Claims 1-3, 9, 22, 52, and 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-16, 18, 20-24 of copending Application No. 16/483,330 (reference application) in view of Loew.
The ‘330 application claims a generic multi-specific binding protein comprising: (a) a first antigen-binding site that binds NKG2D; (b) a second antigen-binding site that binds a tumor-associated antigen; and (c) an antibody Fe domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. The ‘330 application also claims identical sequences of the NKG2D binding site in SEQ ID NOs: 1 and 2. The ‘330 application also claims the above protein comprises a portion of an antibody Fe domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains (claim 18).
The claims of the ‘330 application differ from the instant claims in that the ‘330 application does not claim CD19 as a specific tumor antigen, or that the VH or VL chains of the various antigen-binding domains are fused to the N-terminus of an antibody Fc domain.
Loew teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen-binding domain that binds to NKG2D or CD16, termed “NK cell engagers” (para. 0102), and wherein the construct has a Fc domain (para. 0002 and 0033-0035).
Loew further teaches that NKG2D and CD16 are receptors which lead to cytotoxic activity when activated (para. 0669). Loew also teaches multi-specific proteins that engineered to contain one or more NK cell engager that mediate binding to and/or activation of an NK cell, wherein the binding target may be NKG92 or CD16 (para. 0671).
Loew further teaches that the multispecific antibody may also bind a cancer/tumor antigen, such as CD19 (para. 0031, 0036-0044, 0097, 0099).
Loew further teaches multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (CD19) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (see, e.g., Figs. 4A-4C, 15D or 20). 
Loew further teaches schematic arrangements of multispecific molecules (see, e.g., para. 0274-0294). 
Loew further teaches that the above multispecific molecules may include an immunoglobulin constant region (e.g., an Fc region), such as an IgG1 heavy chain constant region (para 0479). Loew also teaches that the Fc region may be altered to increase Fc receptor binding or effector cell function (para. 0480), which may include an amino acid substitution at position 347, among others (para. 0481-482).
Loew further teaches that increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy with reduced system toxicity (para. 0004).
Loew further teaches a pharmaceutical composition comprising a multispecific or multifunctional molecule polypeptide as described and a pharmaceutically acceptable carrier, excipient, or stabilizer (para. 0265).
Loew further teaches nucleic acids encoding the above molecule, as well as host cells which comprise the above molecule (para. 0260-0264).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Loew with the claims of the ‘330 application to arrive at the claimed invention. Loew teaches the use of linking together antigen-binding domains and an antibody Fc domain in order to make a protein capable of engaging NK cells to kill tumor cells. Loew also recognizes that CD19 is a useful tumor antigen for this purpose. Likewise, Loew teaches the advantages of known modifications to antibodies in order to achieve known benefits, such as reduced side effects in therapeutic practice. A skilled artisan could arrive at the instantly claimed invention by simple substitution to use antigen-binding domains which bind to different known cancer antigens, which each component performing its known, routine function to achieve a predictable result. 

Claims 1-3, 9, 22, 52, and 55-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 31, and 34-35 of copending Application No. 16/967,218 (reference application) in view of Loew.
The ‘218 application claims a method of enhancing tumor cell death directly or indirectly, the method comprising exposing a tumor cell and a natural killer cell to a multi-specific binding protein comprising: (a) a first antigen-binding site that binds NKG2D; (b) a second antigen-binding site that binds a tumor-associated antigen; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen-binding site that binds CD16; in combination with a second therapeutic agent comprising a checkpoint blocker that is an anti-PD 1 antibody (claim 1).
The claims of the ‘218 application differ from the instant claims in that the ‘218 application does not claim CD19 as a specific tumor antigen, or that the VH or VL chains of the various antigen-binding domains are fused to the N-terminus of an antibody Fc domain.
Loew teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen-binding domain that binds to NKG2D or CD16, termed “NK cell engagers” (para. 0102), and wherein the construct has a Fc domain (para. 0002 and 0033-0035).
Loew further teaches that NKG2D and CD16 are receptors which lead to cytotoxic activity when activated (para. 0669). Loew also teaches multi-specific proteins that engineered to contain one or more NK cell engager that mediate binding to and/or activation of an NK cell, wherein the binding target may be NKG92 or CD16 (para. 0671).
Loew further teaches that the multispecific antibody may also bind a cancer/tumor antigen, such as CD19 (para. 0031, 0036-0044, 0097, 0099).
Loew further teaches multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (CD19) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (see, e.g., Figs. 4A-4C, 15D or 20). 
Loew further teaches schematic arrangements of multispecific molecules (see, e.g., para. 0274-0294). 
Loew further teaches that the above multispecific molecules may include an immunoglobulin constant region (e.g., an Fc region), such as an IgG1 heavy chain constant region (para 0479). Loew also teaches that the Fc region may be altered to increase Fc receptor binding or effector cell function (para. 0480), which may include an amino acid substitution at position 347, among others (para. 0481-482).
Loew further teaches that increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy with reduced system toxicity (para. 0004).
Loew further teaches a pharmaceutical composition comprising a multispecific or multifunctional molecule polypeptide as described and a pharmaceutically acceptable carrier, excipient, or stabilizer (para. 0265).
Loew further teaches nucleic acids encoding the above molecule, as well as host cells which comprise the above molecule (para. 0260-0264).
Loew further teaches that an immune checkpoint inhibitor may be used in conjunction with the above multispecific molecule, such as the anti PD-1 antibody nivolumab (para. 1193-1195).
 It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Loew with the claims of the ‘218 application to arrive at the claimed invention. Loew teaches the use of linking together antigen-binding domains and an antibody Fc domain in order to make a protein capable of engaging NK cells to kill tumor cells. Loew also recognizes that CD19 is a useful tumor antigen for this purpose. Likewise, Loew teaches the advantages of known modifications to antibodies in order to achieve known benefits, such as reduced side effects in therapeutic practice. A skilled artisan could arrive at the instantly claimed invention by simple substitution to use antigen-binding domains which bind to different known cancer antigens, which each component performing its known, routine function to achieve a predictable result. 

Allowable Subject Matter
Claim 72 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the sequences recited in the claim are free of the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644